                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SHINJI SATO,                                        Case No. 18-cv-05213-JSW

                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS FIRST AMENDED
                                                                                            COMPLAINT WITH LEAVE TO
                                  10    SUDDENLINK COMMUNICATIONS, et                       AMEND
                                        al.,
                                  11                                                        Re: Dkt. No. 19
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           This matter comes before the Court upon consideration of the motion to dismiss the first

                                  14   amended complaint filed by Suddenlink Communications (“Suddenlink”) and Altice USA, Inc.

                                  15   (“Altice”) (collectively “Defendants”). The Court has considered the parties’ papers, relevant

                                  16   legal authority, and the record in this case, and finds the motion suitable for disposition without

                                  17   oral argument. The Court VACATES the hearing scheduled for November 30, 2018, and

                                  18   HEREBY GRANTS Defendants’ motion and GRANTS Plaintiff leave to amend. The case

                                  19   management conference set for November 30, 2018 at 11:00 a.m. is VACATED and shall be reset

                                  20   by further order, if necessary.

                                  21                                             BACKGROUND

                                  22           On July 16, 2018, Plaintiff filed a complaint in the Superior Court of the State of

                                  23   California, County of Humboldt. On August 24, 2018, Defendants removed the case to this Court

                                  24   on the basis of diversity jurisdiction.

                                  25           In his original complaint, Plaintiff alleged that on October 10, 2011, “Defendant” hired

                                  26   him as an account manager, that he was injured on the job, made a workers’ compensation claim,

                                  27   and was terminated on May 22, 2018. Plaintiff also alleged “Defendant” had made no attempt to

                                  28   accommodate or engage in the interactive process. (Complaint at ¶¶ 8-10.) Plaintiff did not
                                   1   distinguish between the two defendants and did not include facts about the nature of his medical

                                   2   condition or physical disability, although he did allege that Defendants had knowledge of those

                                   3   conditions. He also alleged that he is of Asian descent. (See, e.g., id. ¶¶ 17, 27.)

                                   4            Plaintiff brought three claims under California’s Fair Housing and Employment Act

                                   5   (“FEHA”). First, Plaintiff alleges Defendants discriminated against him because of his disability

                                   6   and medical condition. Second, Plaintiff alleges Defendants discriminated against him because he

                                   7   is of Asian descent. Third, Plaintiff alleges Defendants retaliated against him based on the filing

                                   8   of a workers’ compensation claim. Plaintiff also asserts a claim for wrongful termination in

                                   9   violation of public policy and a claim under California’s Unfair Competition Law, Business and

                                  10   Professions Code sections 17200, et seq.

                                  11            On September 20, 2018, this Court granted Defendants’ motion to dismiss the complaint

                                  12   on the basis that the allegations in the original Complaint were insufficient to state a claim. On
Northern District of California
 United States District Court




                                  13   October 5, 2018, Plaintiff filed his First Amended Complaint, which added a few barebones

                                  14   allegations regarding the relationship of the named defendants, listed several alleged disabilities,

                                  15   and added the allegation that Plaintiff had provided a doctor’s note requesting accommodation,

                                  16   and that when Plaintiff was terminated on May 22, 2018, no reason was given for his termination

                                  17   despite his requests. (First Amended Complaint (“FAC”) at ¶¶ 4, 5, 11, 14.) On October 19,

                                  18   2018, Defendants again moved to dismiss the First Amended Complaint for failure to state a

                                  19   claim.

                                  20            The Court shall address additional specific facts in the remainder of its order.

                                  21                                                ANALYSIS

                                  22            Defendants move to dismiss for failure to state a claim under Federal Rule of Civil

                                  23   Procedure 12(b)(6). A motion to dismiss is proper under Rule 12(b)(6) where the pleadings fail to

                                  24   state a claim upon which relief can be granted. The Court’s “inquiry is limited to the allegations

                                  25   in the complaint, which are accepted as true and construed in the light most favorable to the

                                  26   plaintiff.” Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). Even under the

                                  27   liberal pleading standard of Federal Rule of Civil Procedure 8(a)(2), “a plaintiff’s obligation to

                                  28   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and
                                                                                          2
                                   1   a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

                                   2   Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

                                   3   Pursuant to Twombly, a plaintiff must not merely allege conduct that is conceivable but must

                                   4   instead allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A

                                   5   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

                                   6   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   7   556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

                                   8           If the allegations are insufficient to state a claim, a court should grant leave to amend,

                                   9   unless amendment would be futile. See, e.g., Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                  10   Cir. 1990); Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th

                                  11   Cir. 1990).

                                  12           Defendants argue that Plaintiff again fails to satisfy Twombly’s pleading standards. With
Northern District of California
 United States District Court




                                  13   the filing of the amended complaint, Plaintiff’s allegations are still devoid of factual support.

                                  14   Plaintiff lists several alleged disabilities, including encephalitis causing seizures and acne, a thumb

                                  15   wound, and a back injury and that he produced a doctor’s note requesting accommodation. (FAC

                                  16   at ¶ 11.)

                                  17           In order to make out a claim for disability discrimination based on a disparate treatment

                                  18   theory under FEHA, Plaintiff must establish that he suffers from a disability, is otherwise qualified

                                  19   to do the job with or without reasonable accommodations, and was subjected to an adverse

                                  20   employment action because of his disability. See Faust v. Cal. Portland Cement Co., 150 Cal.

                                  21   App. 4th 864, 886 (2007). Plaintiff again fails to state with clarity the nature of his disabilities,

                                  22   some of which may not qualify as disabilities, or for which of the listed ailments he actually

                                  23   sought accommodation. In order to qualify as a disability under FEHA, Plaintiff must have

                                  24   suffered a physiological disease, disorder, or condition affecting one or more body systems that

                                  25   “limits” a “major life activity.” Cal. Gov’t Code § 12926(m)(1)(A), (B). A condition “limits” a

                                  26   major life activity if it “makes the achievement of a major life activity ‘difficult.’” Id. at

                                  27   (m)(1)(B)(iii). California regulations exclude from the list of qualified disabilities those

                                  28   conditions which are mild, which do not limit a major life activity, as determined on a case-by-
                                                                                          3
                                   1   case basis.

                                   2           Here, with the additional facts pled regarding Plaintiff’s acne, thumb wound, and back

                                   3   injury, neither the Court nor Defendants can ascertain whether these conditions meet the legal

                                   4   definition of a disability. Nor do the scarce additional facts allow the Court or Defendants to

                                   5   ascertain the extent of these conditions and whether they limit a major life activity or whether they

                                   6   affected Plaintiff’s ability to perform his job.

                                   7           Similarly, the amended complaint merely recites that Plaintiff provided a doctor’s note to

                                   8   his employer, but does not specify whether or what accommodations Plaintiff needed or sought,

                                   9   whether the requested accommodations would enable him to perform his essential job functions,

                                  10   or whether any possibly requested accommodations were reasonable.

                                  11           Plaintiff again fails to allege facts supporting the position that his termination was causally

                                  12   related to his disability. His allegation that he asked for the reasons for his termination and was
Northern District of California
 United States District Court




                                  13   given none does not necessarily support the contention that his termination was based on his

                                  14   disability. See, e.g., Gamble v. Greater Cleveland Regional Transit Authority, No. 15-4208, 2017

                                  15   WL 5135537, at *2 (6th Cir. June 2, 2017) (“[A]ll Gamble alleges in his complaint is that he

                                  16   believes that he was fired because of his disability. An allegation of discriminatory intent this

                                  17   conclusory, however, is not enough to establish entitlement to relief.” (citation omitted)); Estrada

                                  18   v. Gate Gourmet, Inc., No. 17-cv-1100-MWF, 2017 WL 2468773, at *4 (C.D. Cal. June 6, 2017)

                                  19   (“Plaintiff points to sections of the FAC that allege certain actions were taken ‘because of

                                  20   [Plaintiff’s] gender,’ but such conclusory allegations are inadequate under the operative pleading

                                  21   standard.”). Because Plaintiff still has not pled sufficient facts supporting the elements of the

                                  22   claim, he fails to state a prima facie case for discrimination under FEHA.

                                  23           Plaintiff similarly does not allege sufficient facts to support a claim that he was

                                  24   discriminated against due to his ethnicity, pleading only that Defendants knew he was of Asian

                                  25   descent but no further allegations that his ethnicity was a causally related to his termination or that

                                  26   he was treated differently from others. With no substantive change from the original complaint,

                                  27   the Court again dismisses this claim as insufficiently pled. See Iqbal, 556 U.S. at 678.

                                  28           Lastly, without any substantive changes to his original conclusory allegations, the Court
                                                                                          4
                                   1   against dismisses Plaintiff’s claims for retaliation, wrongful discharge in violation of public

                                   2   policy, and derivative claim for unfair competition.

                                   3           The Court concludes Plaintiff has again failed to sufficiently allege facts to support his

                                   4   claims for relief. However, the Court will once again grant Plaintiff leave to amend. If Plaintiff

                                   5   files an amended complaint, he must take care to support the elements of each of his claims with

                                   6   sufficient facts to state such claims. This shall be the final time the Court will grant leave to

                                   7   amend. Further, should Plaintiff’s counsel be late in filing for the third time, such filing shall be

                                   8   stricken.1

                                   9           Plaintiff’s second amended complaint shall be due by no later than December 14, 2018.

                                  10   Defendants shall answer or otherwise respond within the time permitted by the Federal Rules of

                                  11   Civil Procedure.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: November 14, 2018

                                  15                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                          Plaintiff filed his opposition to the first round motion to dismiss three days late without
                                  27   explanation. Plaintiff again filed his opposition to the current motion to dismiss late and only after
                                       a reminder call from this Court’s deputy. Any further unexcused late filing will not be accepted
                                  28   by the Court. In addition, facts alleged in the opposition brief but which do not appear in the
                                       complaint will not be considered.
                                                                                            5
